DETAILED ACTION
Claim(s) 19-39 are presented for examination. 
Claim(s) 1-18 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 18th, 2022 was filed after the mailing date of the Final office action on February 14th, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Response to Arguments
Applicant’s arguments (see remarks pages 9-13 of 14) filed May 13th, 2022 with respect to rejection of claim(s) 19-39 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 19, the applicant argued that, Eriksson's "default flow-to-radio bearer configuration" has not been shown to be a default "reflective quality of service (QoS) indication." Indeed, Eriksson's "default flow-to-radio bearer configuration" is performed in step 200, which has not been shown to have received a DL transmission yet (which occurs in step 202) yet, and thus step 200 cannot apply "reflective quality of service (QoS) indication" to perform UL transmission "in a reflective QoS manner" based on the DL transmission yet. As such, Eriksson's "default flow-to- radio bearer configuration" has not been shown to be a "reflective quality of service (QoS) indication" as recited in claim 19. [Remarks, page 10 of 14].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Eriksson et al. (US 2019/0075482 A1) fig. 6, pg. 6, ¶89 lines 1-18 discloses as follows:

	[0089] FIG. 6 illustrates the operation of the UE 18 ... As illustrated, the UE 18 performs UL transmission(s) based on a default flow-to-radio bearer configuration (step 200). As described above, the UE 18 detects arrival of DL data packets using a new flow-to-radio bearer mapping (step 202). Upon detecting the new flow-to-radio bearer mapping, the UE 18 performs UL transmission based on the new flow-to-radio bearer mapping, as described above (step 204). In some embodiments where the flow is reflective or may be subject to reflective QoS, a per-QoS Flow Reflective QoS Attribute (RQA) is signaled to the gNB. In some embodiments, the UE will not get this information from the CN and thus this information may be signaled to the UE from the gNB. In some embodiments, an indication in the SDAP header (SDAP configured) in the packets is the only indication to the UE that reflective mapping is used. A SDAP header may also be configured when the flow is not being reflectively mapped when there is more than one flow per DRB.

	In other words, Eriksson teaches “reflective quality of service (QoS) indication" to perform UL transmission "in a reflective QoS manner" by disclosing –

	a per-QoS Flow Reflective QoS Attribute (RQA) is signaled to the gNB (i.e. access network) from the CN (i.e. core network) and thus this information is signaled to the UE from the gNB. An indication in the SDAP header (SDAP configured) in the packets is the only indication to the UE that reflective mapping is used.

Regarding Claim 19, the applicant further argued that, Although Eriksson "claims the benefit of provisional patent application Ser. No. 62/417,835, filed Nov. 4, 2016." Eriksson, [0001], as mentioned, the cited portion reciting "SDAP" is not disclosed in the Provisional Application of Eriksson. As such, the relied-upon portion does not qualify as prior art of the Application [Remarks, page 12 of 14].

	In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s).

	Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. 

	Therefore a prima facie case of obviousness is established by Eriksson under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469